PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on July 23, 2013, in Leon County Circuit Court case number 2009-CF-4010-A is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him *543in the belated appeal authorized by this opinion.
PADOVANO, WETHERELL, and SWANSON, JJ., concur.